DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 23, its independent claim 8 requires injection molding the base over the patch, so claim 23 contradicts this molding by requiring “the second side of the base is overmolded with the flexible…patch”.  It is unclear if applicant is requiring an additional overmolding step or if this overmolding would occur during the initial injection molding step.  Appropriate correction is required.
Regarding Claim 24, its independent claim 14 requires “overmolding a second portion of a base with the patch”, so it is unclear if claim 24’s requiring “said second side of the base is overmolded” is further limiting claim 14’s second portion, or if claim 24’s second side is an additional overmolding step.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10, 13-15, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatenable over U.S. Patent Application Publication 2011/0060196 to Stafford, in view of Sonderegger et al. (U.S. Patent Application Publication 2014/0316379).
Regarding Claim 8, Stafford shows that it is known to carry out a method of making a device comprising injection molding a plastic base over a flexible patch in a mold cavity ([0074]), wherein the plastic base includes a fluid connector ([0062-0063]: “for receiving a liquid medicament” is held as intended use; it is interpreted that the base connector would be capable of receiving a liquid medicament through its aperture).  Stafford does not show the base having a fluid connector and a cannula.  Sonderegger et al., hereafter “Sonderegger,” show that it is known to have a method of making an on-body medical device which comprises a molded base which includes a fluid connector on a first side of the base and having an opening extending through the base and a cannula on a second side of the base (Figure 2, element 102=base, element 108=cannula, element 114, 116, 118, 120=fluid connector).  It would have been obvious to one of ordinary skill to change the shape of the molded base such as the configuration of Sonderegger during Stafford’s process in order to create an object which satisfies the customer specifications and because configuration is a matter of choice which a person of ordinary skill would have found obvious absent persuasive evidence that the particular configuration was significant (MPEP 2144.04 (IV)(B)).

Regarding Claims 9-15, Stafford does not specifically describe the order of process steps.  However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04 (C)(IV), and it would have been obvious in order to create a product with the desired overlapping features.
Regarding Claim 18, Stafford shows the method of claim 14 above, including one wherein the base and the patch are secured to each other at an interface that is substantially free of adhesive ([0044]: “molded directly onto the patch”).
Regarding Claims 21-22, Stafford shows the method of claims 8 and 14 above, but he does not show the fluid connector having an opening and a septum.  Sonderegger shows that it is known to make an on-body medical device which includes a fluid connector having an opening and a septum (Figure 6, element 124).  It would have been obvious to one of ordinary skill to change the shape of the molded base such as the configuration of Sonderegger during Stafford’s process in order to create an object which satisfies the customer specifications and because configuration is a matter of choice which a person of ordinary skill would have found obvious absent persuasive evidence that the particular configuration was significant (MPEP 2144.04 (IV)(B)).
Regarding Claims 23-24, Stafford shows the method of claims 8 and 14 above, but he does not show the fluid connector facing upwardly from the first side of the base.  Sonderegger shows that it is known to make an on-body medical device which includes a fluid connector faces upwardly from the first side of the base (Figure 6, element 114).  It would have been obvious to one of ordinary skill to change the shape of the molded base such as the configuration of Sonderegger during Stafford’s process in order to create an object which satisfies the customer specifications and because configuration is a matter of choice which a 

Allowable Subject Matter
Claims 11-12 and 16-17 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742